Mr. Justice Adams delivered the opinion of the court. The plaintiff in error sued defendants in error for treatment of and attendance on one Fishman, an employee of defendants, who was injured at their factory and was taken by one of their employees to the West Side Hospital of Chicago, plaintiff claiming that the defendants, at the time Fish-man was taken to the hospital, agreed to pay for plaintiff’s treatment of him. Plaintiff proved his treatment of Fish-man and that the fair and reasonable value of his services was $131, and there was no evidence to the contrary. The cause was tried by the court, without a jury, and the court found the issues for the defendants and rendered judgment against the plaintiff for costs. This cause was consolidated for hearing with the cause general number 13,708, West Side Hospital of Chicago v. Emil Eiger et al., ante, p. 645, and the two causes were heard on the same abstracts and briefs, the evidence in the causes being substantially the same. The evidence is set forth, in substance, in cause number 13,708, decided at the present term, and need not be repeated here. Our conclusion, for reasons stated in our opinion in cause number 13,708, is that the finding; of the trial court is manifestly contrary to the weight of the evidence. The judgment of the trial court will be reversed and judgment will be entered here, in favor of plaintiff in error and against defendants in error, for the sum of $131 and costs of this court. Reversed and judgment here.